Citation Nr: 1540511	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-22 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center (HEC) in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from copay exempt to copay required in the VA healthcare system based on income calculated during the year 2010, was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



	INTRODUCTION	

The Veteran served on active duty from January 1957 to January 1961. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 decision issued by the VA Health Eligibility Center (HEC) in Atlanta, Georgia.  The Los Angeles, California Regional Office (RO) otherwise has jurisdiction of the claims folder.

The Veteran appeared at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in July 2015. A transcript of the hearing is in the Veteran's file.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  A review of the paperless files does not reveal that they include any documents pertinent to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For income year 2010, the Veteran was found to have a total gross household income above the VA National Means Test threshold of $29,402 for cost-free VA health care and above the threshold of $11,830 for cost-free prescriptions.  Income also exceeded the $46,400 Geographic Means Test for his residency location.
 
2.  The Veteran is designated Priority Group 8 for VA health care; based on the 2010 total gross household income, he is required to pay doctor visit co-payments and prescription co-pay costs for the period extending from May 10, 2011 to May 8, 2012.

CONCLUSION OF LAW

The criteria for an exemption from VA health care and pharmacy copay requirements have not been met for the year 2010 - affecting the time period from May 10, 2011 to May 8, 2012, and the change of the Veteran's means test eligibility category from copay exempt to copay required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2014).


	REASONS AND BASES FOR FINDINGS AND CONCLUSION	

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board may proceed with the issue on appeal at this time without reviewing the provisions of the VCAA.  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).
    
The Veteran offered testimony at a Travel Board hearing held in July 2015.  During that hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  See 38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.  A veteran is unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.

Effective for the year 2010, the income threshold for a veteran with no dependents for purposes of receiving cost-free VA health care was $29,402.  The 2010 maximum income level for purposes of receiving cost-free prescriptions was $11,830.  The geographic means test for the Veteran was $46,400.

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income are made for determining eligibility for pension under 38 C.F.R. §§ 3.271  and 3.272.  The term "attributable income"  means income for the calendar year preceding application for care, determined in the same manner, in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4). 

In general, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. §§ 3.271, 3.272.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

A brief review of the evidence reflects that in May 2011, the Veteran provided information regarding his income for 2010 indicating that he received only $6,792 in yearly income. VA initiated an income verification match (IVM) process.  The IVM process showed that the Veteran's 2010 total annual income was $121,328, consisting of: $21,138 from Social Security and the balance from interest, dividends, or annuity. 

In September 2012, a letter was issued to the Veteran by VA advising him that to confirm his eligibility for VA health benefits, the HEC compared applicable VA National Income Thresholds for 2010 as shown on the HEC Form 742-200B, with financial information received from IRS/SSA regarding his gross household income which was notably higher than the thresholds and amount he had provided.  The Veteran was provided an opportunity to review the information, correct any errors, provide additional documentation and/or explanation, and to provide a response agreeing or disagreeing with the findings.  Additional letters were issued in October 2012 and November 2012.  

In a letter issued in January 2013, the Veteran was advised that review of his financial information had been completed which indicated that his enrollment group had been changed to Priority 8 for 2010, and that he would be responsible for copays for both medical care and prescriptions for the period from May 10, 2011 to May 8, 2012, because his verified gross household income was above the VA National Income Threshold and above the Geographical Means Test Threshold for his primary residence. 

The record reflects that in July 2013, the Veteran explained that the tax reports which the HEC deemed as income were reports of continuing sales of financial instruments, the proceeds of which were used to buy other financial instruments for investment purposes and pay for management fees.  The Veteran reported that the income of $121,328 had been investigated twice and explained as an account closure without his knowledge or consent and that the funds were immediately reinvested without one cent being used for anything.  The Veteran reported that in actual fact, the funds had remained on deposit.  Unfortunately, the Veteran has not provided VA with any documentation that corroborates his statement such as a financial statement showing funds were redeposited immediately.  
 
The Veteran provided testimony at a Travel Board hearing held in July 2015, at which time the Veteran indicated that he received around $724 monthly from Social Security benefits and had received a settlement in a suit against Fleet Medications.  He asserted that the money saved was to provide for assistive care once his condition worsened.

The Veteran's argument that money from his investments that were reinvested should not be considered in evaluating his eligibility for VA health care and prescriptions without a copayment obligation is unavailing.  In this regard, he has not disputed the calculated income received from his investments in 2010, but simply believes it should not be counted as income.  Pursuant to applicable regulations, regular or irregular payments associated with stocks, bonds, and trusts are not among the payments that are excluded by statute, and no exceptions are applicable in this case.  38 C.F.R. § 3.271(1)(2), 3.272 (2014).

The Veteran's income for the year 2010 is above the National Means Test threshold of $29,402 for cost-free VA health care and above the threshold of $11,830 for cost-free prescriptions.  It is also in excess of the Geographic Means Test of $46,400.

Given these facts, the Board determines that no change in the classification of the Veteran's income for 2010 is warranted; there is no doubt to be resolved; and the change of the Veteran's eligibility category from cost-free/exempt to required co-pay status for VA health care and prescriptions was proper.  In making this determination, the Board notes that this decision is limited to the issue of whether the classification of the Veteran's income as requiring VA health care and prescription copays is proper.  The Board makes no findings as to whether a waiver for any medical care copays for the period from May 10, 2011 to May 8, 2012, is required, as that issue has not been raised and is not before the Board.  Accordingly, the Veteran's eligibility status was ultimately properly adjusted by the HEC.  As the law, and not the evidence of record is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis, 6 Vet. App. at 430 (1994).



ORDER

The change of the Veteran's means test eligibility category from VA health care and prescription copay exempt to copay required in the VA healthcare system for the year 2010 - affecting the time period from May 10, 2011 to May 8, 2012, was proper, and the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


